CUDAHY, Circuit Judge,
dissenting:
I am wholly in sympathy with the majority’s objective of obtaining a prompt resolution of challenges to seniority systems. This is consistent with the Supreme Court’s policy concerns in United Airlines, Inc. v. Evans, 431 U.S. 553, 97 S.Ct. 1885, 52 L.Ed.2d 571 (1977) and Delaware State College v. Ricks, 449 U.S. 250, 101 S.Ct. 498, 66 L.Ed.2d 431 (1980). Unfortunately, I do not believe the majority’s result here furthers this objective. There are almost certain to be other members of the class who are not barred by the statute of limitations and who can bring challenges to tester seniority in the future. Perhaps this is why the defendants have not argued in support of the result reached by the district court and affirmed here; the defendants have argued instead for the date of adoption of the seniority plan as triggering the statute of limitations — an outcome that would effectively immunize the seniority system from future challenges.
The plaintiffs have alleged that the seniority system in question was discriminatory in purpose and effect. The mere fact that it was not facially discriminatory does not seem to me relevant for purposes of the statute of limitations. See Bartmess v. Drewrys U.S.A., Inc., 444 F.2d 1186 (7th Cir.), cert. denied, 404 U.S. 939, 92 S.Ct. 274, 30 L.Ed.2d 252 (1971). The plaintiffs filed complaints at the time they were injured (by demotion) in the way the defendants allegedly intended them to be injured. Viewed in that direct and uncluttered fashion, their complaints were timely.
The majority says that the plaintiffs are too late because they knew earlier that *168they had become subject to the allegedly discriminatory system. At this earlier time, however, they had not really been injured and might never be injured. The majority’s rule, therefore, may encourage premature lawsuits.
Cases such as Evans, supra, on which the majority relies, did not involve seniority systems that were themselves alleged to be discriminatory. In Evans, the seniority system merely magnified the impacts of other acts alleged to be discriminatory.
Therefore, although I think the majority’s policy concerns are important, they find dubious application in the result here, and I therefore respectfully dissent.